     Case 18-06044-LT11                   Filed 01/07/19          Entered 01/08/19 09:26:15           Doc 96       Pg. 1 of 56
CSD 1159A [07/01/18]
Name, Address, Telephone No. & I.D. No.
Donald A. Vaughn, Esq. (Bar No. 1100070)
Evan J. Topol, Esq. (Bar No. 274932)
VAUGHN & VAUGHN
501 West Broadway, Suite 1770                                                                          January 8, 2019
San Diego, CA 92101
Tel: (619) 237-1717 / Fax: (619) 237-0447



                      UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
                      325 West F Street, San Diego, California 92101-6991

In Re
JESSE WAYNE DAWBER

                                                                            Debtor.         BANKRUPTCY NO.       18-06044-LT11

JACK SCHINDLER

                                                                                            RS NO.   DAV-1
                                                                            Movant(s)

v.
JESSE WAYNE DAWBER                                                                          Date of Hearing: None
                                                                                            Time of Hearing:
                                                                            Respondent(s)   Name of Judge: Hon. Laura S. Taylor


                                                                ORDER ON
                                          MOTION FOR STIPULATED RELIEF FROM STAY



            The court orders as set forth on the continuation pages attached and numbered 3 through 56 with

 exhibits, if any, for a total of 56 pages. Motion/Application Docket Entry No. 70 .
 //

 //

 //

 //

 //
                  January 7, 2019

 DATE
 D:                                                                          Judge, United States Bankruptcy Court
       Case 18-06044-LT11           Filed 01/07/19       Entered 01/08/19 09:26:15            Doc 96      Pg. 2 of 56
 CSD 1159A [07/01/18]                                                                                            Page 2 of 2

ORDER ON PROPOSED FORM OF ORDER ON MOTION FOR RELIEF FROM STAY
DEBTOR: JESSE WAYNE DAWBER                                     CASE NO.:18-06044-LT11
                                                               RS NO.:DAV-1

The Motion of Creditor Jack Schindler for Relief from Stay (RS No. DAV-1) filed on December 18, 2018 and requesting
relief from the automatic stay in order to have judgment entered on a Superior Court jury verdict is granted, as follows:

1. Schindler has complied with FRBP 4001(d)(1) and (2) by filing and serving the instant motion, as verified by the
conformed application attached hereto as Exhibit A. As reflected on the docket of this Court, no objection to Schindler's
within motion has been filed, and the time for doing so has expired.

2. Pursuant to the Stipulation of the parties attached hereto as Exhibit B, Schindler is granted relief from the Automatic
Stay of 11 U.S.C. section 362(a) to seek entry of a Judgment in the San Diego Superior Court on the jury verdict attached
hereto as Exhibit C.

3. The Debtor, and Schindler, may appeal and/or otherwise challenge the Judgment and any and all related rulings,
verdicts, and orders in the state court action.

4. Nothing in this Order constitutes a finding, nor shall it be interpreted as providing any inference, that the Automatic Stay
in any fashion applies to, or has any effect upon, non-Debtor Class War, Inc., which is not subject to the Automatic Stay.

5. The Automatic Stay of 11 U.S.C. section 362(a) will remain in effect and prohibit Schindler from taking any and all
actions to enforce the Judgment against the Debtor, or property of the Debtor's bankruptcy estate, absent further Order of
this Court.

6. Nothing in this Order grants the Debtor relief from stay to attempt to enforce the Judgment or take any collection or
enforcement actions against Schindler, without further order of this Court, nor shall Schindler be prevented from asserting
set off against any permitted action by the Debtor in connection with the Judgment.

IT IS SO ORDERED.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




CSD 1159A
                                                                           Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 3 of 56




                        	


  



    

  

   

       
                                                                                         3

                                                   Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 4 of 56




                                                                                         4

                                                   Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 5 of 56




                                                                                         5
                                                   Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 6 of 56




                                                                                         6
                                                   Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 7 of 56




                                                                                         7

                                                   Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 8 of 56




                                                                                        8

                                                   Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 9 of 56




                                                                                         9

                                                   Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 10 of
                                        56




                                                                                      10
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 11 of
                                        56




                                                                                      11
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 12 of
                                        56




                                                                                      12

                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 13 of
                                        56




                                                                                     13
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 14 of
                                        56




                                                                                     14
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 15 of
                                        56




                                                                                     15
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 16 of
                                        56




                                                                                     16
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 17 of
                                        56




                                                                                     17
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 18 of
                                        56




                                                                                     18
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 19 of
                                        56




                                                                                     19
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 20 of
                                        56




                                                                                     20

                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 21 of
                                        56




                                                                                      21

                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 22 of
                                        56




                                                                                      22
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 23 of
                                        56




                                                                                      23

                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 24 of
                                        56




                                                                                      24
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 25 of
                                        56




                                                                                      25

                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 26 of
                                        56




                                                                                      26

                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 27 of
                                        56




                                                                                      27

                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 28 of
                                        56




                                                                                      28

                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 29 of
                                        56




                                                                                     29
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 30 of
                                        56




                                                                                      30
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 31 of
                                        56




                                                                                      31
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 32 of
                                        56




                                                                                      32
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 33 of
                                        56




                                                                                      33
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 34 of
                                        56




                                                                                      34
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 35 of
                                        56




                                                                                      35
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 36 of
                                        56




                                                                                      36
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 37 of
                                        56




                                                                                      37
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 38 of
                                        56




                                                                                      38
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 39 of
                                        56




                                                                                      39
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 40 of
                                        56




                                                                                      40
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 41 of
                                        56




                                                                                      41
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 42 of
                                        56




                                                                                      42
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 43 of
                                        56




                                                                                      43
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 44 of
                                        56




                                                                                      44
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 45 of
                                        56




                                                                                      45
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 46 of
                                        56




                                                                                       46
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 47 of
                                        56




                                                                                       47
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 48 of
                                        56




                        		 
     	
	
  
		
	
  	
 	
      	
                                                                                      48
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 49 of
                                        56




                                                                                      49
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 50 of
                                        56




                                                                                      50
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 51 of
                                        56




                                                                                      51
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 52 of
                                        56




                        
               
	





                                                                                      52
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 53 of
                                        56




                                                                                       53
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 54 of
                                        56




                                                                                      54
                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 55 of
                                        56




                                                                                       55

                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
Case 18-06044-LT11   Filed 01/07/19   Entered 01/08/19 09:26:15      Doc 96      Pg. 56 of
                                        56




                                                                                       56

                                                  Signed by Judge Laura Stuart Taylor January 7, 2019
